UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6091


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LADERICK DEVON PITTMAN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:06-cr-00039-F-2; 4:10-cv-00036-F)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Laderick Devon Pittman, Appellant Pro Se.     Barbara Dickerson
Kocher, Assistant United States Attorney, Joshua Bryan Royster,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Laderick Devon Pittman seeks to appeal the district

court’s order denying his motion under Fed. R. Civ. P. 60(b). *

The order is not appealable unless a circuit justice or judge

issues        a      certificate        of         appealability.           28      U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue       absent     “a    substantial       showing       of     the   denial    of     a

constitutional         right.”          28    U.S.C.      § 2253(c)(2).          When    the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating         that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,      537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.




       *
       Because the Rule 60(b) motion directly attacked Pittman’s
sentence, it was, in essence, an unauthorized and successive
28 U.S.C.A. § 2255 (West Supp. 2011) motion over which the
district court lacked jurisdiction. United States v. Winestock,
340 F.3d 200, 206 (4th Cir. 2003).



                                               2
            We have independently reviewed the record and conclude

that Pittman has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Pittman’s notice of appeal

and   informal      brief    as    an     application         to    file    a    second    or

successive § 2255 motion.               Winestock, 340 F.3d at 208.               In order

to obtain authorization to file a successive § 2255 motion, a

prisoner     must     assert       claims          based     on     either:       (1) newly

discovered      evidence,         not     previously          discoverable         by     due

diligence, that would be sufficient to establish by clear and

convincing      evidence     that,       but       for     constitutional        error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.          28 U.S.C.A. § 2255(h).                 Pittman’s claims do

not   satisfy    either     of     these       criteria.           Therefore,      we     deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are       adequately         presented       in    the    materials

before   the    court   and       argument         would    not    aid    the    decisional

process.



                                                                                  DISMISSED



                                               3